NASTECH PHARMACEUTICAL COMPANY INC.

AMENDMENTS TO CERTAIN GRANT AGREEMENTS

WHEREAS, restricted stock grant agreements dated as of July 1, 2005,
September 7, 2005, July 14, 2006 and July 2, 2007 (the “Agreements”) were
entered into by and between Nastech Pharmaceutical Company Inc. (the “Company”),
a Delaware corporation, and Bruce R. York (the “Grantee”); and

WHEREAS, the Company wishes to amend the Agreements and the Grantee wishes to do
the same;

NOW, THEREFORE, the undersigned do hereby agree that the following sentence
shall be added at the end of Section 1.3 of each of the Agreements:

Notwithstanding any provision of this Agreement to the contrary, if there is any
conflict between the provisions of this Agreement and the employment agreement
entered into by the Grantee and Nastech Pharmaceutical Company Inc. effective as
of March 7, 2008 (the “Employment Agreement”), the provisions of the Employment
Agreement shall control.

IN WITNESS WHEREOF, the parties have executed these Amendments effective as of
March 7, 2008.

     
Company:
  NASTECH PHARMACEUTICAL COMPANY INC.
By: /s/ Steven C. Quay
 
   
 
  Name: Steven C. Quay, M.D., Ph.D.
Title: Chief Executive Officer
Grantee:
  /s/ Bruce R. York
 
   
 
  Name: Bruce R. York
Title: Chief Financial Officer

